Exhibit 10.1

May 30, 2018

Ralph Nicoletti

Via Email

 

Re: Retirement Agreement and General Release

Dear Ralph:

Once you sign this letter, it will be the full agreement between you and Newell
Brands Inc. (“the Company”) on the terms of your retirement from employment
(“Agreement”). By entering into this Agreement, neither you nor the Company
makes any admission of any failing or wrongdoing. Rather, we have merely agreed
to resolve amicably any existing or potential disputes arising out of your
employment with the Company.

1.    Your employment with the Company will be terminated effective December 31,
2018 (“Separation Date”). You will receive full-time compensation, benefits and
service credit for vesting through the Separation Date notwithstanding any
earlier commencement of employment of your successor as chief financial officer.

2.    In consideration of your acceptance of this Agreement, you will be
entitled to the following items:

 

  (a) You will be eligible to receive 52 weeks of severance pay at your present
base salary, less ordinary and necessary payroll deductions and tax
withholdings. This payment will be made in a lump sum in the first payroll after
the Separation Date (but no later than 60 days after).

If the Company discovers that you committed acts that may justify a termination
for Good Cause, the Company may terminate this Agreement upon written notice
and/or may require you to reimburse the Company for all severance payments,
above, made to you under this Agreement. This Agreement incorporates by
reference the definition of Good Cause as set forth in your May 2016 offer
letter. Moreover, subject to the discretion and approval of the Board and
consistently applied to other senior executives, the Company will require
reimbursement and/or cancellation of any bonus or other incentive compensation,
including equity-based compensation, where all of the following factors are
present: (i) the award was predicated upon the achievement of certain financial
results that were subsequently the subject of a material restatement, (ii) in
the Board’s view, you engaged in fraud or willful misconduct that was a
significant contributing cause to the need for the restatement, and (ii) a lower
award would have been made to you based upon the restated financial results. In
each such instance, the Company will, to the extent permitted by applicable law
and subject to the fiduciary duties of the Board, seek to recover your bonus
award or other incentive compensation paid or issued to you in excess of the
amount that would have been paid or issued based on the restated financial
results.

 

1



--------------------------------------------------------------------------------

  (b) As of the end of the month of your Separation Date, you shall no longer be
eligible to participate in our health insurance plans (medical, dental and
vision) or Health Care Flexible Spending Account as an active employee
participant. The last day of the month of your Separation Date shall be
considered a “qualifying event” for purposes of triggering your right to
continue your group health insurance and Health Care Flexible Spending Account
pursuant to federal law (commonly referred to as “COBRA”). However, as
additional consideration for your acceptance of this Agreement, the Company will
continue to offer group health and dental insurance continuation coverage to you
and, if applicable, your dependents, at the same cost it charges its active
employees (which is less than the established COBRA premiums) if you elect
COBRA; pay the applicable premiums in a timely manner; and remain eligible for
COBRA continuation coverage. You will remain eligible for COBRA continuation
coverage at the active employee rate until the earliest of: (i) 52 weeks after
your COBRA qualifying event date; (ii) you become eligible for Medicare; or
(iii) you become eligible for coverage under health and/or dental insurance
plans of another employer through future employment. Thereafter, you will have
the right (at your sole cost) to continue COBRA coverage (if still eligible) by
paying the full amount of the established COBRA premiums for the duration of the
applicable COBRA period, if any. You will receive, under separate cover from the
Newell Brands Benefit Center, information regarding your rights to such
continuation coverage. To the extent you are eligible for any retiree health
benefits offered from time to time by the Company, you may be enrolled in that
retiree health plan instead of COBRA continuation coverage, with the same effect
of ensuring you are charged the same cost for medical coverage that the Company
charges its active employees.

 

  (c) You will be eligible to retain your Company-issued mobile phone. The full
value of this benefit will be imputed to you as income and will be subject to
all applicable tax withholdings. You agree that you will coordinate with the
Company’s IT team to ensure that all Company data and confidential information
is removed from the device prior to retention. You may decline this benefit if
you so choose to do so. You understand and agree that you remain solely liable
for any service-related expenses and charges associated with operating the
device.

 

  (d) You will be provided senior executive-level outplacement services through
a service set up by the Company. The scope of said services is within the sole
discretion of the Company. In order to be eligible for outplacement services,
you must elect to participate in such services within sixty (60) days following
the Separation Date.

 

  (e) You are eligible for your 2018 Management Bonus under the terms of the
Management Bonus Plan. Your Management Bonus will not be subject to any
individual performance modifier (which individual performance shall be deemed
fully satisfied), and the company performance modifier will be applied;
provided, the Company may exercise negative discretion to reduce the amount
payable to a target payout level where the payout based upon achievement of
Company actual performance levels exceeds the target payout; provided further,
the application of the Company performance multiplier and any such exercise of
negative discretion shall be made on a basis consistent with 2018 Management
Bonuses made to other senior executives. Your Management Bonus will be paid at
the same time bonuses are paid to active employees, but no later than March 15,
2019.

 

2



--------------------------------------------------------------------------------

  (f) Your non-vested restricted stock units and other awards granted under the
Newell 2013 Incentive Plan that would have otherwise vested in June 2019,
February 2020 and February 2021 will vest on their original vesting dates
(subject to the satisfaction of any applicable performance conditions) as if you
had continued to remain employed by the Company. No further equity awards will
be granted. For the avoidance of doubt, the foregoing sentence shall not limit
the applicability of vesting in the event of your voluntary retirement or your
death or disability termination occurring before the Separation Date in
accordance with the terms of your awards.

 

  (g) Upon provision of an invoice within 30 days after your first signature on
this Agreement, you will be reimbursed up to $1500 for attorneys’ fees to review
this Agreement, payable in the next payroll after you submit the invoices.

 

  (h) Except as stated above, all other benefits, bonuses, and compensation end
on the Separation Date. However, this Agreement does not affect any existing
vested rights that you may have in the Company’s bonus, deferred compensation,
pension, retirement, and/or 401(k) plans. You will be entitled to Company
matching contribution (and any other employer contribution) for the 2018 plan
year as provided under the terms of the Employee Savings Plan and Supplemental
Employee Savings Plan. Your balance under our previous SERP plan will be
distributed under the terms of the Deferred Compensation Plan that governed that
program.

 

  (i) Benefits provided under this Agreement are intended to be exempt from, or
comply with, Section 409A of the Internal Revenue Code (the “Code”), which is
the law that regulates severance pay. This Agreement shall be construed,
administered, and governed in a manner that effects such intent, and the Company
shall not take any action that would be inconsistent with such intent. Without
limiting the foregoing, the payments and benefits provided under this Agreement
may not be deferred, accelerated, extended, paid out, or modified in a manner
that would result in the imposition of additional tax under Code Section 409A.
Although the Company shall use its best efforts to avoid the imposition of
taxation, interest, and penalties under Code Section 409A, the tax treatment of
the benefits provided under this Agreement is not warranted or guaranteed.
Neither the Company nor its affiliates nor its or their directors, officers,
employees, or advisers shall be held liable for any taxes, interest, penalties,
or other monetary amounts owed by you or any other taxpayer as a result of this
Agreement. All “nonqualified deferred compensation” (within the meaning of Code
Section 409A), including without limitation any vested deferred compensation,
will be payable in accordance with the terms and conditions of the applicable
plan based upon your Code 409A Separation from Service in accordance with Code
Section 409A and the regulatory and other guidance promulgated thereunder.

3.    In consideration of the payments and benefits provided to you above, to
which you are not otherwise entitled and the sufficiency of which you hereby
acknowledge, you do, on behalf of yourself and your heirs, administrators,
executors, and assigns, hereby fully, finally, and unconditionally release and
forever discharge the Company and its parent, subsidiary, and affiliated
entities and its and their former and present officers, directors, shareholders,
employees, trustees, fiduciaries, administrators, attorneys, consultants,
agents, and other representatives, and all their respective predecessors,
successors, and assigns (collectively “Released Parties”), in their corporate,
personal, and representative capacities, from any and all obligations, rights,
claims, damages, costs, attorneys’ fees, suits, and demands, of any and every
kind, nature and character, known or unknown, liquidated or unliquidated,
absolute or

 

3



--------------------------------------------------------------------------------

contingent, in law and in equity, waivable and/or enforceable under any local,
state, federal, or foreign common law, constitution, statute, or ordinance which
arise from or relate to your employment with the Company or the termination
thereof, or any past actions or omissions of the Company or any of the Released
Parties through the date you sign this Agreement. Specifically included in this
release is a general release which releases the Released Parties from any
claims, including without limitation claims under: (1) Title VII of the Civil
Rights Act of 1964, as amended by the Civil Rights Act of 1991 (race, color,
religion, sex, and national origin discrimination); (2) the Americans with
Disabilities Act, as amended (disability discrimination); (3) 42 U.S.C. § 1981
(race discrimination); (4) the Age Discrimination in Employment Act (29 U.S.C.
§§ 621-624) (age discrimination); (5) 29 U.S.C. § 206(d)(1) (equal pay); (6)
Executive Order 11246 (race, color, religion, sex and national origin
discrimination); (7) Executive Order 11141 (age discrimination); (8) Section 503
of the Rehabilitation Act of 1973 (disability discrimination); (9) Employee
Retirement Income Security Act of 1974, as amended; (10) the Occupational Safety
and Health Act; (11) the Ledbetter Fair Pay Act; (12) the Family and Medical
Leave Act; (13) the Genetic Information and Non-Discrimination Act; (14) the
Uniformed Service Employment and Reemployment Rights Act; (15) the Worker
Adjustment and Retraining Notification Act; and (16) other similar federal,
state, and local anti-discrimination and other employment laws, and where
applicable, any rights and claims arising under the law and regulations
administered by California’s Department of Fair Employment and Housing. You
further acknowledge that you are releasing, in addition to all other claims, any
and all claims based on any retaliation, tort, whistle-blower, personal injury,
defamation, invasion of privacy, retaliatory discharge, constructive discharge,
or wrongful discharge theory; any and all claims based on any oral, written, or
implied contract or on any contractual theory; any and all claims based on any
public policy theory; any and all claims for severance pay (except as provided
above), supplemental unemployment pay, or other separation pay, including but
not limited to claims under the Newell Rubbermaid Severance Plan, Newell
Rubbermaid Supplemental Unemployment Pay Plan, or the Newell Rubbermaid Excess
Severance Plan; any and all claims related to the Company’s use of your image,
likeness, or photograph; and any and all claims based on any other federal,
state, or local Constitution, regulation, law (statutory or common), or other
legal theory, as well as any and all claims for punitive, compensatory, and/or
other damages, back pay, front pay, fringe benefits, and attorneys’ fees, costs,
or expenses. Nothing in this Agreement and Release, however, is intended to
waive (i) your entitlement to vested benefits under any 401(k) plan or other
benefit plan provided by the Company or (ii) any claim for indemnification under
the Company charter or by-laws or under applicable law or under the Company’s
contract of directors and officers liability insurance. Finally, the above
release does not waive claims that you could make, if available, for
unemployment compensation, workers’ compensation, or claims that cannot be
released by private agreement.

You further acknowledge and agree that you have not filed, assigned to others
the right to file, nor are there pending, any complaints, charges, or lawsuits
by or on your behalf against the Company or any Released Party with any
governmental agency or any court. Nothing herein is intended to or shall
preclude you from filing a complaint and/or charge with any appropriate federal,
state, or local government agency (including the U.S. Equal Employment
Opportunity Commission (EEOC)), reporting or providing information to any
agency, or cooperating with any agency in its investigation or other proceeding.
You understand and agree that you shall not be entitled to and expressly waive
any right to personally recover against any Released Party in any action brought
against any Released Party by any governmental agency, you give up the
opportunity to obtain monetary damages, without regard as to who brought said
complaint or charge and whether the monetary damages are recovered directly or
indirectly on your behalf, and you understand and agree that this Agreement
shall serve as a full and complete defense by the Company and the Released
Parties to any such claims. This Agreement, however, does not limit your right
to receive a reward for information provided to any government agencies.

 

4



--------------------------------------------------------------------------------

4.    You understand and agree that this Agreement contemplates and memorializes
an unequivocal, complete, and final dissolution of your employment relationship
with the Company, and that, therefore, you have no automatic right to be
reinstated to employment with or rehired by the Company, and that in the future,
the Company and its affiliated and related entities and their successors and
assigns shall have no obligation to consider you for employment, although it may
voluntarily choose to do so.

5.    You agree to return to the Company, on the Separation Date, all of the
Company’s property, including, without limit, any electronic or paper documents
and records and copies thereof that you received or acquired during your
employment containing confidential Company information and/or regarding the
Company’s practices, procedures, trade secrets, customer lists, or product
marketing, and that you will not use the same for your own purpose. You further
agree to return to Brad Turner, on the Separation Date, any and all hard copies
of any documents which are the subject of a document preservation notice or
other legal hold and to notify Brad of the location of any electronic documents
which are subject to a legal hold.

6.    Unless required or otherwise permitted by law, or until the Company has
caused this Agreement to be publicly disclosed pursuant to applicable federal
securities laws, you further agree that you will not disclose to any person,
firm, or corporation or use for your own benefit any information regarding the
terms of this Agreement or the amount of severance pay being paid pursuant to
this Agreement, except that you may disclose this information to your spouse and
your attorney, accountant, or other professional advisor to whom you must make
the disclosure in order for them to render professional services to you;
provided that you first advise them of this confidentiality provision and they
also agree to maintain the confidentiality of the severance pay and benefits and
terms of this Agreement.

7.    When permitted by applicable law, you agree that in the event that you
materially breach any of your obligations under this Agreement, the Company is
entitled to stop any of the payments or other consideration to be provided to
you pursuant to Paragraph 2 of this Agreement (and not otherwise payable to you
absent this Agreement), including but not limited your severance pay and/or your
COBRA subsidy and to recover any payments or other such consideration already
paid you. This includes, when allowed by applicable law, the return by you of
any severance pay and the value of other benefits already paid to you pursuant
to this Agreement prior to your proceeding with any claim in court against any
of the Released Parties. You further agree that in the event you materially
breach this Agreement, the Company shall be entitled to obtain any and all other
relief provided by law or equity including the payment of its attorneys’ fees
and costs to the extent provided by law or equity.

8.    It is agreed that neither you nor the Company, nor any of its officers,
directors, or employees, make any admission of any failing or wrongdoing or
violation of any local, state, or federal law by entering into this Agreement,
and that the parties have entered into this Agreement simply to resolve your
employment relationship in an amicable manner. While considering this Agreement
and at all times thereafter, you agree to act in a professional manner and not
make any defamatory, malicious or untruthful statements regarding the Company or
its affiliated companies and its and their officers, directors, and employees,
or its and their products or to otherwise act in any manner that would damage
their business reputation. At all times, the Company agrees to act in a
professional manner and the Company (through any authorized statement) and the
members of its Management Committee and Board of Directors (the “Company
Parties”) shall not make any defamatory, malicious or untruthful statements
regarding you or to otherwise act in any manner that would damage your business
reputation. Nothing in this non-disparagement provision is intended to limit any
of your or the Company Parties’ ability to provide truthful information to any
governmental or regulatory agency or to cooperate with any such agency in any
investigation.

 

5



--------------------------------------------------------------------------------

9.    You agree, upon reasonable notice, to advise and assist the Company and
its counsel in preparing such operational, financial, and other reports, or
other filings and documents, as the Company may reasonably request, and
otherwise cooperate with the Company and its affiliates with any request for
information. You also agree to assist the Company and its counsel in prosecuting
or defending against any litigation, complaints, or claims against or involving
the Company or its affiliates. The Company shall pay your necessary travel costs
and expenses in the event it requires you to assist it under this Paragraph.

10.    You agree that the Company is entitled to deduct from the severance
amount set forth in Paragraph 2(a) any undisputed amounts owed by you to the
Company.

11.    You acknowledge and agree that this Agreement sets forth the entire
understanding between the parties concerning the matters discussed herein, that
no promise or inducement has been offered to you to enter into this Agreement
except as expressly set forth herein, that the provisions of this Agreement are
severable such that if any part of the Agreement is found to be unenforceable,
the other parts shall remain fully valid and enforceable, and that a court is
authorized to amend the relevant provisions of the Agreement to carry out the
intent of the parties to the extent legally permissible.

12.    The provisions of any agreement that you have previously entered into
with the Company or its affiliated or related entities that by its terms extends
past your Separation Date, including the (a) confidentiality, and
non-solicitation provisions, and the non-competition provisions in the event of
a Change in Control (as defined therein) occurring on or prior to the Separation
Date, of your Employment Security Agreement dated June 8, 2016, and/or (b) the
confidentiality, non-solicitation and terms of any equity award agreements,
remain in full force and effect. (As noted elsewhere in this Agreement, nothing
set forth herein shall prevent you from providing, without prior notice to the
Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations.)
Otherwise, any retention agreement or other agreement, policy, or practice
relating to severance benefits or monies to be paid to you upon your termination
from employment with the Company is expressly rendered null and void by this
Agreement. Anything herein to the contrary notwithstanding, your Employment
Security Agreement shall remain in effect in the event of a Change in Control
(as defined in your Employment Security Agreement) occurring on or before the
Separation Date (and in the event of any such Change in Control you will receive
the more favorable of (i) the payments, vesting and benefits thereunder (or
under any applicable merger agreement) or (ii) as provided on a
paragraph-by-paragraph basis under Paragraph 2 of this Agreement).

13.    You agree to submit all outstanding expenses no later than 30 days after
the Separation Date. The Company agrees to reimburse you for qualified,
reimbursable expenses incurred by you through the Separation Date which have not
yet been reimbursed and which are submitted within this time period and
permitted pursuant to the Company’s standard policies and procedures relating to
reimbursement of expenses. You understand and agree that failure to submit your
expenses per this Paragraph will result in denial of your claim for
reimbursement and that you will be personally responsible for any charges not
covered.

 

6



--------------------------------------------------------------------------------

14.    You acknowledge and agree that: (i) you have been paid in full for all
hours that you have worked through the date you sign this Agreement; (ii) it is
your responsibility to make a timely report of any work-related injury or
illness and that you have reported to HR any work-related injury or illness that
occurred up to and including through your last day of employment.

15.    You acknowledge receipt of the Summary Plan Description of the Newell
Brands Severance Plan.

16.    You acknowledge and agree that the releases set forth above are in
accordance with and shall be applicable to, without limitation, any claims under
the Age Discrimination in Employment Act and the Older Workers’ Benefit
Protection Act, and that in accordance with these laws, you are hereby advised
in writing to consult an attorney prior to accepting and executing this
Agreement. You have twenty-one (21) days from your receipt of this letter to
accept the terms of this Agreement. You may accept and execute this Agreement
within those twenty-one (21) days. You agree that if you elect to sign this
Agreement before the end of this twenty-one (21) day period, it is because you
freely chose to do so after carefully considering its terms.

If you accept the terms of this Agreement, please date and sign this letter and
return it to me. Once you execute this Agreement, you have seven (7) days in
which to revoke in writing your acceptance by providing the same to Mike
Rickheim, and such revocation will render this Agreement null and void. If you
do not revoke your acceptance in writing and provide it to me by midnight on the
seventh (7th) day, this Agreement shall be effective the day after the seven
(7) day revocation period has elapsed (“Effective Date”). You will be required
to execute the letter again on or near your Separation Date to receive benefits
under this Agreement.

 

7



--------------------------------------------------------------------------------

Sincerely,

/s/ Mike Rickheim

Mike Rickheim

CHRO, Newell Brands

By signing this letter, I represent and warrant that I have not been the victim
of age or other discrimination or wrongful treatment in my employment and the
termination thereof. I further acknowledge that the Company advised me in
writing to consult with an attorney, that I had at least twenty-one (21) days to
consider this Agreement, that I received all information necessary to make an
informed decision and I had the opportunity to request and receive additional
information, that I understand and agree to the terms of this Agreement, that I
have seven (7) days in which to revoke my acceptance of this Agreement, and that
I am signing this Agreement voluntarily with full knowledge and understanding of
its contents.

 

Dated:  

5/31/18

     Name:   

/s/ Ralph Nicoletti

To be signed on Separation Date as a condition to your receipt of the benefits
set forth in Section 2):

 

Dated:  

 

     Name:   

 

                  Ralph Nicoletti

 

8